DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/28/2022 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
In claim 19, line 2, the term “removable” has grammatical error.
The term “an receptacle” in line 2 of claim 1, and line 5 of claim 11 has typographical error.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-10 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,304,570. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application corresponds to claim 2 of the patent.
Claim 4 of this instant application corresponds to claim 3 of the patent.
Claim 5 of this instant application corresponds to claim 4 of the patent.
Claim 6 of this instant application corresponds to claim 5 of the patent.
Claim 7 of this instant application corresponds to claim 6 of the patent.
Claim 8 of this instant application corresponds to claim 7 of the patent.
Claim 9 of this instant application corresponds to claim 8 of the patent.
Claim 10 of this instant application corresponds to claim 9 of the patent.
	It is clear that all the elements of claims 1 and 3-10 of this instant application are to be found in claims 1-9 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
Claims 11 and 13-19 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 11,304,570. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11 of this instant application corresponds to claim 10 of the patent.
Claim 13 of this instant application corresponds to claim 11 of the patent.
Claim 14 of this instant application corresponds to claim 12 of the patent.
Claim 15 of this instant application corresponds to claim 13 of the patent.
Claim 16 of this instant application corresponds to claim 14 of the patent.
Claim 17 of this instant application corresponds to claim 15 of the patent.
Claim 18 of this instant application corresponds to claim 16 of the patent.
Claim 19 of this instant application corresponds to claim 17 of the patent.
	It is clear that all the elements of claims 11 and 13-19 of this instant application are to be found in claims 10-17 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
	Following the rationale of in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Conclusion
The following prior arts as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Snodgrass (US 2009/0266842); Lin (US 7,281,643); and Rusch (US 10,961,105). In particular regarding claims 1 and 11, Rusch discloses an apparatus (fig.1-10) comprising: a frame (14) comprising an upper wall (60) and a pair of lateral walls defining an receptacle (lateral walls on 14); a cartridge removably attached to the frame within at least a portion of the receptacle of the frame (39, see col. 4, ll.31-39, “removable”), the cartridge comprising an interior reservoir (34) and a fluid extraction port (port of 32); a fluid transfer conduit (32) disposed within the interior reservoir of the cartridge; a housing (18) located above the upper wall of the frame, the housing comprising; a sensor (58) disposed on the housing; a processor (54, 61) in communication with the sensor, the processor configured to process information from the sensor; and a control unit in communication with the processor and coupled to the pump assembly (col 5, ll.11-38). Regarding claims 1 and 11, Rusch does not disclose the housing comprising a pump assembly in communication with the fluid transfer conduit of the cartridge; and a nozzle removably attached to the pump assembly, Further, with regard to claim 11, Rusch does not disclose the frame removably being attached to a wristband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754